           Case 1:18-cv-01611-MKV Document 83 Filed 09/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
JENNIFER TUNG, on behalf of all others
Similarly situated,

                                   Plaintiff,
                 -against-                                      18 CIVIL 1611 (MKV)

                                                                    JUDGMENT
 BRISTOL-MYERS SQUIBB COMPANY,
 MICHAEL GIORDANO, FOUAD NAMOUNI,
 FRANCIS M. CUSS, GIOVANNI CAFORIO,
 LAMBERTO ANDREOTTI, and CHARLES A.
 BANCROFT,

                                    Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated September 30, 2020, following dismissal of the First

Amended Consolidated Class Action Complaint, Lead Plaintiffs' attempted to remedy the specific

deficiencies identified in the Dismissal Order. Those efforts, as described herein, fall short. The

Second Amended Complaint suffers from the same deficiencies as the first. Namely, Lead

Plaintiffs have not alleged sufficient particularized facts to lead the Court to a strong inference of

scienter as required by the PSLRA. The complaint fails to establish the existence of an industry

standard definition relating to PD-L1 expression, as would be required to find that Defendants

knowingly or recklessly disregarded the standard. Moreover, Lead Plaintiffs' allegations of insider

trading, while in one small part notable, are collectively not sufficient to establish an inference of

motive to commit fraud. Additionally, Lead Plaintiffs' failure to allege the existence of an industry

standard definition means that they also have failed to allege any materially misleading statement

or omission. As such, Defendants' Motion to Dismiss the Second Amended Consolidated

Complaint is GRANTED and the complaint is DISMISSED WITH PREJUDICE; accordingly,
          Case 1:18-cv-01611-MKV Document 83 Filed 09/30/20 Page 2 of 2




this case is closed.

Dated: New York, New York

         September 30, 2020


                                                     RUBY J. KRAJICK
                                                 _________________________
                                                       Clerk of Court
                                           BY:
                                                 _________________________
                                                        Deputy Clerk
